             Case 1:20-cv-03240-WMR-JCF Document 1 Filed 08/04/20 Page 1 of 15

                        UNITED STATES DISTRICT COURT
                        NOTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

AMISHA BAKER,

     Plaintiff,
                                            CASE NO.:
v.                                          JURY TRIAL DEMANDED

EXPERIAN INFORMATION
SOLUTIONS, INC. and EQUIFAX
INFORMATION SERVICES, LLC,

     Defendants.
                                  /
                     COMPLAINT AND DEMAND FOR JURY TRIAL

            Plaintiff, AMISHA BAKER (hereinafter “Plaintiff”), by and through the

     undersigned counsel, sues Defendants, EXPERIAN INFORMATION SOLUTIONS,

     INC., (hereinafter “Experian”) and EQUIFAX INFORMATION SERVICES, LLC,

     (hereinafter “Equifax”), (collectively, hereinafter “Defendants”), and in support

     thereof respectfully alleges violations of the Fair Credit Reporting Act, 15 U.S.C. §

     1681 et seq. (“FCRA”).

                                PRELIMINARY STATEMENT

            1.     This is an action for actual damages, statutory damages, punitive

     damages, costs and attorney’s fees brought pursuant to the Fair Credit Reporting Act,

     15 U.S.C. § 1681 et seq. (“FCRA”).

            2.     Today in America there are three major consumer reporting agencies,

     Equifax Information Services, LLC (“Equifax”), TransUnion, LLC (“TransUnion”)
                                               7
       Case 1:20-cv-03240-WMR-JCF Document 1 Filed 08/04/20 Page 2 of 15
and Experian Information Solutions, LLC (“Experian”).

      3.     Consumer reporting agencies that create consumer reports, like Equifax,

Experian and TransUnion are charged with using reasonable procedures designed

to ensure the maximum possible accuracy of the information they report. It is not

enough for them to simply parrot information they receive from entities such as

Southwest Credit (herein after “Furnishers” particularly where a consumer makes a

dispute about information reported.

      4.     When a consumer like Plaintiff disputes information through the

agencies, those disputes are transmitted to the party furnishing the information. The

FCRA demands that each party separately conduct a reasonable investigation of the

consumer’s dispute and correct or delete information they learn to be inaccurate or

cannot otherwise verify.

      5.     The Consumer Financial Protection Bureau has noted, “experience

indicates that [CRAs] lack incentives and under-invest in accuracy” Consumer Fin.

Prot. Bureau, Supervisory Highlights Consumer Reporting Special Edition 21 (Issue

14, March 2, 2017).

                                   JURISDICTION

      6.     Jurisdiction and venue for purposes of this account are appropriate

and conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action

involved violations of the FCRA. Subject matter jurisdiction, federal question

jurisdiction, for purposes of this action are appropriate and conferred by 28 U.S.C. §

1331, which provides that the district courts shall have original jurisdiction of all civil
                                             7
       Case 1:20-cv-03240-WMR-JCF Document 1 Filed 08/04/20 Page 3 of 15
actions arising under the Constitution, laws, or treaties of the United States; and this

action involves violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.

       7.        The Plaintiff is a natural person and resident of Craighead County, in the

State of Arkansas. She is a “consumer” as defined by 15 U.S.C. § 1681a(c). Venue is

proper as Defendant, Equifax is headquartered within this District and Experian is

authorized to do business within this District.

       8.        Experian is a corporation headquartered in the State of California,

authorized to conduct business in the State of Georgia through their registered agent,

C T Corporation System located at 289 S. Culver Street, Lawrenceville, Georgia

30046.

       9.        Experian is a “consumer reporting agency,” as defined in 15 USC §

1681a(f). Upon information and belief, Trans Union is regularly engaged in the

business of assembling, evaluating, and disbursing information concerning consumers

for the purpose of furnishing consumer reports, as defined in 15 U.S.C. § 1681a(d) to

third parties.

       10.       Experian disburses such consumer reports to third parties under contract

for monetary compensation.

       11.       Equifax is a corporation headquartered in the State of Georgia, doing

business through their Registered Agent, Lisa Stockard, located at 1550 Peachtree

Street, NW, Atlanta, Georgia 30309.

       12.       Equifax is a “consumer reporting agency,” as defined in 15 USC §

                                               7
         Case 1:20-cv-03240-WMR-JCF Document 1 Filed 08/04/20 Page 4 of 15
  1681(f).    is regularly engaged in the business of assembling, evaluating, and

  disbursing information concerning consumers for the purpose of furnishing consumer

  reports, as defined in 15 U.S.C. § 1681(d) to third parties.

        13.     Equifax disburses such consumer reports to third parties under contract

  for monetary compensation.

                                FACTUAL ALLEGATIONS

Experian Allegations:

        14.    In 2019, Plaintiff reviewed her credit report where she noticed mistaken

  information was in fact being reported. There were five (5) erroneous accounts that

  were associated to her name that she did not have knowledge of and never gave

  anyone permission to open or run.

        15.    On January 31, 2020, Plaintiff mailed her detailed dispute letter to

  Experian by certified mail.

        16.    Plaintiff detailed each disputed account and explained that she had not

  authorized these accounts to be opened and/or used. Plaintiff disputed the five (5)

  erroneous accounts:

                          I.     Apollo/Univ of Phoenix 905051XXXX

                         II.     ARS Account Resolutions 867933XX

                        III.     Credit One Bank 444796XXXXXXXXXX

                        IV.      Santander/Chrysler Cap 300001XXXXXXXXXXX

                        V.       U.S. Department of Education 2529XXXX


                                              7
      Case 1:20-cv-03240-WMR-JCF Document 1 Filed 08/04/20 Page 5 of 15
      17.  Some of the accounts were past due or in collections and had severely

hurt her credit.

      18.    Plaintiff did not hear back from Experian regarding her disputes,

violating 1681i(a)(6)(A).

      19.    In further attempts to correct her credit report and with no response of

reassurance the issues were fixed, on June 8, 2020, Plaintiff mailed another detailed

dispute letter to Experian by certified mail which was received on June 16, 2020. This

dispute letter included details regarding the previous failure to address Plaintiff’s first

dispute of several accounts. Plaintiff made sure to include a copy of her Driver

License, Social Security Card, and her Lease Agreement to prove her identity.

      20.    On June 22, 2020, Experian responded to Plaintiff’s second dispute

(report number 0389-3783-40) leaving U.S. Department of Education on her credit

report and not mentioning the additional four (4) accounts she had disputed. Plaintiff

believes Experian had mixed her file with her sister and at some unknown time (after

she reviewed her credit report in 2019), Experian removed her sister’s negative

accounts from Plaintiff’s credit report.

      21.    On June 24, 2020, Experian responded online to Plaintiff’s dispute

(report number 0389-3783-40), again showing the erroneous account for the U.S.

Department of Education.

      22.    Experian was notified of the extensive fraud or mistakes within

Plaintiff’s report, yet failed to independently conduct any investigation. Plaintiff had

provided her cellphone number, email address and requested Experian communicate
                                             7
      Case 1:20-cv-03240-WMR-JCF Document 1 Filed 08/04/20 Page 6 of 15
any issues to help resolve the mistakes. Experian failed to contact Plaintiff and

simply relied on the Furnishers’ responses knowing they had made several previous

mistakes on Plaintiff’s file.        Upon information and belief, Experian notified the

Furnishers of Plaintiff’s dispute of the accounts but clearly failed to do any

independent investigation of their own.

      23.         To date, Plaintiff believes Experian has kept at least one erroneous

account on Plaintiff’s credit report despite being notified by Plaintiff that Plaintiff

was not the debtor and a victim of a mixed file, negligence and/or identity theft.

      24.         Experian failed to report the proper information on Plaintiff’s credit

report despite having been given ample notice of its error. Plaintiff has previously

disputed these fraudulent or mistaken accounts with both the Furnishers and

Experian.

      25.         As a result of the inaccurate credit reporting, Plaintiff has suffered

damages, including, but not limited to:

             i.       Monies lost by attempting to fix her credit;

            ii.       Loss of time attempting to cure the errors; Plaintiff has spent an
                      incredible amount of times communicating with the furnishers and
                      with Experian and has been unable to get the errors corrected.

            iii.      Mental anguish, stress, aggravation, embarrassment and other related
                      impairments to the enjoyment of life.

            iv.       Her credit score has significantly decreased. Experian has allowed
                      the Furnishers to continue to report collections accounts, “charged
                      off” amounts and late payments.

      26.         All conditions precedent to the filing of this action have occurred.


                                                7
         Case 1:20-cv-03240-WMR-JCF Document 1 Filed 08/04/20 Page 7 of 15
Equifax Allegations:

        27.    in 2019, Plaintiff reviewed her Equifax credit report where she noticed

  misleading information was in fact being reported. There were five (5) erroneous

  accounts that were associated to her name that she did not have knowledge of and

  never gave anyone permission to open or run.

        28.    On January 31, 2020, Plaintiff mailed her detailed dispute letter to

  Equifax by certified mail. Plaintiff’s letter was very detailed and explained she had a

  twin sister and Equifax was likely mixing their files. Plaintiff included a copy of her

  driver’s license, Social Security Card and her lease.

        29.    Plaintiff detailed each disputed account and explained that she had not

  authorized these accounts to be opened and/or used. Plaintiff disputed the five (5)

  erroneous accounts:

                        VI.     Apollo/Univ of Phoenix 905051XXXX

                        VII.    ARS Account Resolutions 867933XX

                       VIII.    Credit One Bank 444796XXXXXXXXXX

                        IX.     Santander/Chrysler Cap 300001XXXXXXXXXXX

                         X.     U.S. Department of Education 2529XXXX

        30.    Some of the accounts were past due or in collections and had severely

  hurt her credit.

        31.    On February 9, 2020, Equifax requested Plaintiff send additional

  identifying information. Plaintiff had provided images to the same information being

  requested by Equifax. Equifax violated 15 U.S.C. 1681i(a)(6)(A) by failing to re-
                                             7
      Case 1:20-cv-03240-WMR-JCF Document 1 Filed 08/04/20 Page 8 of 15
investigate the dispute and simply requesting the information already provided.

      32.    On February 25, 2020, Plaintiff mailed a second dispute to Equifax to

include the additional identifying information; Driver’s License, Social Security

Card, and Lease Agreement for her address.

      33.    Plaintiff did not hear back again from Equifax regarding her disputes,

violating 1681i(a)(6)(A).

      34.    In further attempts to correct her credit report and with no response of

reassurance the issues were fixed, on June 8, 2020, Plaintiff mailed another detailed

dispute letter to Equifax by certified mail. This dispute letter included details

regarding the previous failure to address Plaintiff’s first dispute of several accounts.

Plaintiff made sure to include a copy of her Driver License, Social Security Card, and

her Lease Agreement to prove her identity.

      35.    On June 26, 2020, Equifax responded to Plaintiff’s dispute

(0166028341) stating:

                        I.    Apollo/Univ of Phoenix 905051 – Not Reporting

                      II.     ARS Account Resolutions 867933 – Not Reporting

                     III.     Credit One Bank 444796 – Not Reporting

                     IV.      Santander/Chrysler Cap 300001 – Not Reporting

                     V.       U.S. Department of Education 2529 – Verified

      36.    Equifax was notified of the extensive fraud or mistakes within Plaintiff’s

report, yet failed to independently conduct any investigation. Plaintiff had provided

her cellphone number; email address and requested Equifax communicate any issues
                                           7
       Case 1:20-cv-03240-WMR-JCF Document 1 Filed 08/04/20 Page 9 of 15
to help resolve the mistakes. Equifax failed to contact Plaintiff and simply relied on

the Furnishers’ responses knowing they had made several previous mistakes on

Plaintiff’s file.      Upon information and belief, Equifax notified the Furnishers of

Plaintiff’s dispute of the accounts but clearly failed to do any independent

investigation of their own.

       37.         To date, Plaintiff believes Equifax has kept at least one erroneous

account on Plaintiff’s credit report despite being notified by Plaintiff that Plaintiff

was not the debtor and a victim of a mixed file, negligence and/or identity theft.

       38.         Equifax failed to report the proper information on Plaintiff’s credit

report despite having been given ample notice of its error. Plaintiff has previously

disputed these fraudulent or mistaken accounts with both the Furnishers and Equifax.

       39.         As a result of the inaccurate credit reporting by Experian and Equifax,

Plaintiff has suffered damages, including, but not limited to:

              i.       Monies lost by attempting to fix her credit;

             ii.       Loss of time attempting to cure the errors; Plaintiff has spent an
                       incredible amount of times communicating with the furnishers and
                       with Experian and has been unable to get the errors corrected.

             iii.      Mental anguish, stress, aggravation, embarrassment and other related
                       impairments to the enjoyment of life.

             iv.       Her credit score has significantly decreased. Experian has allowed
                       the Furnishers to continue to report collections accounts, “charged
                       off” amounts and late payments.

       40.         All conditions precedent to the filing of this action have occurred.

                                     CAUSES OF ACTION

                                            COUNT I
                                                 7
      Case 1:20-cv-03240-WMR-JCF Document 1 Filed 08/04/20 Page 10 of 15
             (Violation of the FCRA - As to Experian Information Solutions, Inc.)

       41. Plaintiff re-alleges and incorporates paragraphs one (1) through forty (40)

as if fully set out herein.

       42.     Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow       reasonable procedures to assure maximum possible accuracy in the

preparation of the credit report and credit files it published and maintains concerning

the Plaintiff. Despite Plaintiff sending several disputes, Experian refused to do any

independent investigation. Experian, in an attempt to rush through its investigation, it

has its agents identify a single code of the dispute and often (as in this case), omits

accounts being disputed. Such omissions deprive consumers like Plaintiff of their

right to have both Experian and the Furnisher investigate the dispute. Experian failed

to respond to Plaintiff’s disputes and failed to inform Plaintiff when her twin sister’s

accounts were finally removed.

       43.     As a result of this conduct, action and inaction of Experian, the Plaintiff

suffered damage by stress and mental and emotional pain stemming from the anguish,

humiliation, and embarrassment of credit denials.

       44.     Experian’s conduct, action, and inaction was willful, rendering it liable

for punitive damages in an amount to be determined by the Court pursuant to 15 USC

§ 1681n. In the alternative, it was negligent, entitling the Plaintiff to recover under 15

USC § 1681o. Experian failed to properly conduct any independent investigation

regarding the erroneous reporting. Experian failed to attempt to communicate or do a

simple research of the evidence presented by Plaintiff.
                                             7
      Case 1:20-cv-03240-WMR-JCF Document 1 Filed 08/04/20 Page 11 of 15
      45.   The Plaintiff is entitled to recover costs and attorney’s fees from

Experian in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n

and/or § 1681o.

          WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable         and   judgment   against   Defendant,   EXPERIAN       INFORMATION

SOLUTIONS, INC., for statutory damages, punitive damages, actual damages, costs,

interest, attorney fees, enjoinder from further violations of these parts and any other

such relief the Court may deem just and proper.

                                      COUNT II
    (Violation of the FCRA - As to Experian Information Solutions, Inc.))
      46.    Plaintiff re-alleges and incorporates paragraphs one (1) through forty

(40) above as if fully set out herein.

          47.     Experian violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in the Plaintiff’s credit file after receiving notice of such inaccuracies, by

failing to conduct a lawful reinvestigation, by failing to maintain reasonable

procedures with which to filter and verify disputed information in the Plaintiff’s

credit file; and by relying upon verification from a source it has to know is unreliable.

Experian verified fraudulent accounts to Plaintiff without conducting any

independent investigation. Experian simply sent an ACDV to the furnishers and

parroted back the incorrect verification of the fraudulent account. Experian willfully

ignored several of the disputed accounts despite being provided all the necessary

information to conduct an investigation.

                                              7
          Case 1:20-cv-03240-WMR-JCF Document 1 Filed 08/04/20 Page 12 of 15
          48.   As a result of this conduct, action and inaction of Experian, Plaintiff

  suffered damage by stress and mental and emotional pain stemming from the anguish,

  humiliation, and embarrassment of credit denials.

          49.     Experian’s conduct, action, and inaction was willful, rendering it liable

  for actual or statutory damages, and punitive damages in an amount to be determined

  by the Court pursuant to 15 USC § 1681n. In the alternative, it was negligent entitling

  the Plaintiff to recover under 15 USC § 1681o. Experian did not attempt to contact

  Plaintiff despite knowing there was a lot of fraud in Plaintiff’s account.

          50.     The Plaintiff is entitled to recover costs and attorney’s fees from

  Experian in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n

  and/or § 1681o.

                WHEREFORE, Plaintiff demands judgment and compensatory and punitive

damages against Defendant, EXPERIAN INFORMATION SOLUTIONS, INC., jointly

and severally; for his attorneys fees and costs; for pre-judgment and post-judgment

interest at the legal rate, and such other relief the Court does deem just, equitable, and

proper.

                                       COUNT III
                 (Violation of the FCRA - As to Equifax Information Services LLC)

          51. Plaintiff re-alleges and incorporates paragraphs one (1) through forty (40)

  as if fully set out herein.

          52.     Equifax violated 15 U.S.C. § 1681e(b) by failing to establish or to

  follow        reasonable procedures to assure maximum possible accuracy in the

                                               7
       Case 1:20-cv-03240-WMR-JCF Document 1 Filed 08/04/20 Page 13 of 15
preparation of the credit report and credit files it published and maintains concerning

the Plaintiff. Despite Plaintiff sending several disputes, Equifax refused to do any

independent investigation. Equifax, in an attempt to rush through its investigation, it

has its agents identify a single code of the dispute and often (as in this case), omits

accounts being disputed. Such omissions deprive consumers like Plaintiff of their

right to have both Equifax and the Furnisher investigate the dispute. Plaintiff’s file

was mixed with her twin sister and Equifax failed to respond to Plaintiff’s dispute

letters.

       53.   As a result of this conduct, action and inaction of Equifax, the Plaintiff

suffered damage by stress and mental and emotional pain stemming from the anguish,

humiliation, and embarrassment of credit denials.

       54.   Equifax’s conduct, action, and inaction was willful, rendering it liable

for punitive damages in an amount to be determined by the Court pursuant to 15 USC

§ 1681n. In the alternative, it was negligent, entitling the Plaintiff to recover under 15

USC § 1681o. Equifax failed to properly conduct any independent investigation

regarding the erroneous reporting. Equifax failed to attempt to communicate or do a

simple research of the evidence presented by Plaintiff.

       55.   The Plaintiff is entitled to recover costs and attorney’s fees from Equifax

in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or §

1681o.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so


                                            7
      Case 1:20-cv-03240-WMR-JCF Document 1 Filed 08/04/20 Page 14 of 15
triable and judgment against Defendant, EQUIFAX INFORMATION SERVICES

LLC, for statutory damages, punitive damages, actual damages, costs, interest,

attorney fees, enjoinder from further violations of these parts and any other such

relief the Court may deem just and proper.

                                    COUNT IV
     (Violation of the FCRA - As to Equifax Information Services LLC)
      56.   Plaintiff re-alleges and incorporates paragraphs one (1) through forty

(40) above as if fully set out herein.

      57.    Equifax violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in the Plaintiff’s credit file after receiving notice of such inaccuracies, by

failing to conduct a lawful reinvestigation, by failing to maintain reasonable

procedures with which to filter and verify disputed information in the Plaintiff’s

credit file; and by relying upon verification from a source it has to know is unreliable.

Equifax verified fraudulent accounts to Plaintiff without conducting any independent

investigation. Equifax simply sent an ACDV to the furnishers and parroted back the

incorrect verification of the fraudulent account. Equifax willfully ignored several of

the disputed accounts despite being provided all the necessary information to conduct

an investigation.

      58.    As a result of this conduct, action and inaction of Equifax, Plaintiff

suffered damage by stress and mental and emotional pain stemming from the anguish,

humiliation, and embarrassment of credit denials.

      59.    Equifax’s conduct, action, and inaction was willful, rendering it liable

                                             7
        Case 1:20-cv-03240-WMR-JCF Document 1 Filed 08/04/20 Page 15 of 15
  for actual or statutory damages, and punitive damages in an amount to be determined

  by the Court pursuant to 15 USC § 1681n. In the alternative, it was negligent entitling

  the Plaintiff to recover under 15 USC § 1681o. Equifax did not attempt to contact

  Plaintiff despite knowing there was a lot of fraud in Plaintiff’s account.

         60.    The Plaintiff is entitled to recover costs and attorney’s fees from Equifax

  in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or §

  1681o.

               WHEREFORE, Plaintiff demands judgment and compensatory and punitive

damages against Defendant, EQUIFAX INFORMATION SERVICE LLC, jointly and

severally; for his attorneys fees and costs; for pre-judgment and post-judgment interest at

the legal rate, and such other relief the Court does deem just, equitable, and proper.

                                           Respectfully submitted,



                                      /s/ Octavio “Tav” Gomez
                                      Octavio “Tav” Gomez
                                      Georgia Bar No.:617963
                                      Florida Bar No.: 0338620
                                      Pennsylvania Bar No.: 17963
                                      Morgan & Morgan, Tampa, P.A.
                                      201 North Franklin Street, Suite 700
                                      Tampa, Florida 33602
                                      Telephone: (813) 223-5505
                                      Facsimile: (813) 983-2889
                                      Primary Email: TGomez@ForThePeople.com
                                      Secondary: DGagliano@ForThePeople.com
                                      Attorney for Plaintiff




                                              7
